289 So. 2d 644 (1974)
In re Virginia FLURRY
v.
STATE.
Ex parte Virginia Flurry.
SC 685.
Supreme Court of Alabama.
January 31, 1974.
Harry D. Raymon, Tuskegee, and John F. Dillon, IV, Alexander City, for petitioner.
William J. Baxley, Atty. Gen., and Frederick T. Enslen, Jr., Sp. Asst. Atty. Gen., for respondent, the State.
BLOODWORTH, Justice.
Petition of Virginia Flurry for Certiorari to the Court of Criminal Appeals to review *645 and revise the judgment and decision of that Court in Flurry v. State, 52 Ala. App. 64, 289 So. 2d 632.
Writ denied.
HEFLIN, C. J., and COLEMAN, McCALL and JONES, JJ., concur.